DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
2.1.	Applicant's amendment to Claims and Remarks filed on November 30, 2021  are acknowledged. 
2.2.	Claims 2, 3, 11 and 12 have been canceled. Claim 1 has been amended with respect to upper end of the Mw range " of 2,600,000 to 10,000,000" and  with respect to range of 4HB unit : " from 16 mol% to 30 mol%". 
2.3.	 Support for the amendment to Claim 1 has been found in Applicant's Specification as indicated by the Applicant - see Remarks filed on November 30, 2021.
Therefore, no New Matter has been added with instant Amendment. 
2.4.	It is noted that as a result of the amendment scope of Claim 1 has been changed, which is required further consideration. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 4-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kann et al ( US 2014/0051787).
3.1.	Regarding Claims 1, 4-10, 12 and 14 Kann disclosed polymeric composition and film obtained from this composition ( see abstract), wherein composition may comprise different PHA, including P3HB4HB, which can be random copolymer ( see [0064]). Note that  4HB monomer can be present  in different ranges depending on properties of the P3HB4HB  including  a) 30 to 45 wt% - see Abstract); or b) 5 to 15 wt% - see [0015]; or c) 20-50 wt%  - see [0016]. Because molecular weight of 3HB and $HB is same, than content expressed in wt% is same as content expressed in mol%.
	Therefore, Kann disclosed 	P3HB4HB wherein content of 4HB monomer completely overlapping with range of this monomer as claimed by Applicant. 
3.2.	Regarding Mw and Mn Kann teaches that: " Mw is generally
greater than or equal to Mn" – see [0045]- in other words, range of Mw/Mn is at least 1 or more. Therefore limitation of Claim 8  with respect to range of Mw/Mn is met. 
Regarding Mw Kann disclosed that PHA has  Mw ( based on polystyrene standard)   in range from " 100,000 to about 2.5 million" and " about 1,300,000, about 1,400,000, about 1,500,000, about 1,600,000, about 1,700,000, about 1,800,000, about 1,900,000 about 2,000,000, about 2,100,000 about 2,200,000 about 2,300,000, about 2,400,000 about 2,500,000 g/mole..." and pointing out that term " about" generally refers to a range of numbers that one of skill in the art would consider equivalent to the recited "about" refers to ± 10% of the stated value, in other versions the term "about" refers to 12% of the stated value"  – see [0046] – [0047].
3.3.	Therefore, Kann effectively disclosed Mw in range up to 2,800,000 – this range is overlapping with range as claimed by Applicant. 
 For this reason, Kann renders obvious Applicant's claimed subject matter as established in the art : "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
 3.4.	Alternatively, Kann disclosed range for Mw up to 2,500,000 which is also renders Applicant's claimed subject matter obvious: " .. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).	
3.5.	Regarding Claim 6 Kann also teaches that ( see [0064]):" In certain embodiments, the starting PHA can be a copolymer ( containing two or more different monomer units) in which the different monomers are randomly distributed in the polymer chain. Examples of PHA copolymers include ... poly 3-hydroxybutyrate-co-4-hydroxybutyrate (hereinafter referred to as P3HB4HB), .." and (see [0065])" By selecting the monomer types and controlling the ratios of the monomer units in a given PHA copolymer a wide range of material properties can be achieved".
3.6.	Regarding Claim 10 see Kann [0006].
Kann disclosed use of  PHA and specifically P3HB4HB for production of molded articles, including films, wherein P3HB4HB has same ( overlapping)  range of Mw, Mn  and same range of 4HB monomer. 
	Therefore, Kann renders Applicant's claimed subject matter obvious as explained above.
4.     Claims 1, 4-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ( US 2013/0090449 ) in view of in view of Kann et al ( US 2014/0051787). 
4.1.	Regarding Claims 1, 4-7,10 and 14  Whitehouse disclosed use of polyester PHA copolyesters, including polyesters, poly(3-hydroxybutyrate-co- 4-hydroxybutyrate) ("P3HB-co-P4HB") – see [0031]),  which may be present in form of film ( see [0025]), wherein PHA  may have molecular weight ( Mw)  in up to 20,000,000 ( see [0033]): " least about 225,000, or at least about 400,000, or at least about 500,000, or at least 600,000, at least about 800,000, or at least about 1,000,000, or at least 2,000,000, or at least about 3,000,000, or at least about 5,000,000, or at least about 10,000,000,
or at least about 15,000,000 or higher values, or from about 225,000 to about 20,000,000..". Note that Mw is measured by HPLC calibrated in polystyrene standard ( see [0033]. Note that PHA can be random copolymer ( see [0032]) and also may comprise more than two monomers, for example, lactate or other monomers as claimed in Applicant's claim 10 – see [0031]-[0032].
4.2.	Whitehouse   further disclosed that P3HB-co-P4HB may have 3HB content from 90 wt% to 50 wt%. In this respect note that because 3HB and 4HB monomers have same Molecular weight, than content in mol% will be same as content expressed in wt%. For this reason, content of 4HB unit will be in range from 10 mole% to 50 mole%, which is completely encompassing the ranges claimed by Applicant in Claims 1 and 14.
	However, Kann teaches that  ( see [0064]):" In certain embodiments, the starting PHA can be a copolymer ( containing two or more different monomer units) in which the different monomers are randomly distributed in the polymer chain. Examples of PHA copolymers include ... poly 3-hydroxybutyrate-co-4-hydroxybutyrate (hereinafter referred to as P3HB4HB), .." and (see [0065])" By selecting the monomer types and controlling the ratios of the monomer units in a given PHA copolymer a wide range of material properties can be achieved.
	Therefore, it would be obvious and expected that one of ordinary skill in the art will adjust ratio of 3HB to 4HB in order to obtained polyester with desirable properties by routine experimentation. 
4.3.	Whitehouse is silent with respect to Mn (number average molecular weight) of the PHA. 
However, Kann teaches that  " Mw is generally greater than or equal to Mn" – see [0045]- other words range of Mw/Mn is at least 1 or more. Therefore, it would be expected that Mn of PHA disclosed  Whitehouse  would be in same range as claimed by Applicant.
4.4.	Thus, Whitehouse by itself and combined with Kann  disclosed and taught  same  basic PHA , including P3HB –co-4HB wherein  P3HB4HB has same ( overlapping)  range of Mw, Mn  and same range of 4HB monomer. 
	Therefore, Whitehouse combined with Kann   renders obvious Applicant's claimed subject matter as established in the art : "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)	

Response to Arguments
5.	Applicant’s arguments with respect to claims 1,4-10, 12 and 14  have been considered but are moot because in view of New Grounds of Rejection.
6.	 Applicant's principal arguments regarding alleged deficiency of Whitehouse based on following statements:
a)	"The disclosure of Whitehouse relates to a method for producing a polyester having a hydroxyl end (polyester diol), and describes P3HB-co-P4HB as a starting material for that purpose".
	In response for this argument note that scope of Applicant's claims does not exclude presence of any terminal groups, including hydroxyl groups. However, by because Whitehouse disclosed film obtained from  same P3HB-co-4HB polyester which has same molecular weight and same content of 4HB monomer, then this Applicant’s argument was found not persuasive.
b)  Applicant also stated that : " In the claimed invention, it has become possible to produce a film having a high strength at break and a high elongation at break by setting a weight average molecular weight of PHA and a proportion of 4HB within a predetermined range (e.g., [0024], [0030], Examples in the present specification)" and " it cannot be predicted from the disclosure of Whitehouse that a film having a high strength at break and a high elongation at break can be produced by setting the weight average molecular weight of PHA and the proportion of 4HB within predetermined ranges."
1)	 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., " high strength at break and a high elongation at break" ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition note that term " high" is indefinite term of degree.. Therefore, this applicant’s argument by itself is not clear due to presence of indefinite term. 
2.)	In addition note that as established in the art that " .. a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, it would be expected that film obtained from polyester disclosed by Whitehouse would have same properties if obtained and tested until evidence to the contrary can be shown.
	At least for reasons above, Applicant's arguments were found unpersuasive.
THIS ACTION IS NOT MADE FINAL. 
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    
                                                                                                                                                                                                    
/FRANCES TISCHLER/Primary Examiner, Art Unit 1765